Citation Nr: 9929733	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for small bowel obstruction, status post 
resection and adhesiolysis, as a result of surgical treatment 
by the Department of Veterans Affairs in January 1948.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

FINDING OF FACT

A foreign body was left in the veteran's abdomen during an 
appendectomy at a VA hospital in January 1948 and eventually 
caused a small bowel obstruction.

CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
small bowel obstruction, status post resection and 
adhesiolysis, as a result of VA surgical treatment in January 
1948 is warranted.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for small bowel obstruction as a result of 
VA surgical treatment is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107 (a).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107 (a).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 

hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he suffered additional disability as a result of VA 
surgical treatment in January 1948.

The record discloses that, in December 1947, the veteran was 
admitted to a VA hospital with complaints of right-sided 
abdominal pain, nausea, and vomiting.  On examination, there 
was local tenderness in the right lower quadrant, with 
rigidity.  Acute appendicitis was not found.  An appendectomy 
was performed in January 1948.  Diagnoses included: 
hysterical reaction, mixed type, characterized by 
gastrointestinal complaints, episodes of vertigo, and one 
amnesia attack; gastrointestinal condition, due to 
undetermined cause; and acute appendicitis, not found.  

The veteran has given a history of a surgical repair of a 
diaphragmatic hernia in 1958 at a private hospital, which 
reported to VA that records of any such treatment had been 
destroyed.

In November 1987, at a private hospital, symptomatic 
gallbladder disease, with stones, was found, and the veteran 
underwent a cholecystectomy.



In November 1996, at a private hospital, the principal 
diagnosis was small bowel obstruction, and the veteran 
underwent a small bowel resection and adhesiolysis.
The veteran has alleged that, after the VA appendectomy, 
performed in January 1948, he had adhesions, which eventually 
had to be removed.

In August 1997, the physician who performed the surgery in 
November 1996 for repair of small bowel obstruction stated 
that the VA appendectomy in January 1948 may have contributed 
to small bowel obstructions, due to scar tissue.

The Board referred the veteran's claims file to the Chief of 
General Surgery at a VA Medical Center for review of the 
veteran's medical records and an expert opinion on the 
question of whether is it at least as likely as not (a 50 
percent or more likelihood) that small bowel obstruction and 
adhesions, surgically repaired in 1996, resulted from the 
appendectomy performed at a VA medical facility in 1948.  The 
Chief of General Surgery offered an opinion that it is highly 
likely that a foreign body (such as suture material or talc 
from surgical gloves) was placed in the abdomen at time of 
the VA appendectomy in January 1948 and caused the adhesions 
which led to the later episode of small bowel obstruction and 
strangulation.  The Chief of General Surgery commented that, 
in the 1940s, talc was routinely used by surgeons as the 
powder made it easy to put on surgical gloves; it was not 
known at the time that talc caused very dense adhesions in 
some patients.

The competent evidence in this case, the Board finds, 
establishes that it is more likely than not that VA surgical 
treatment in January 1948 caused the later development of a 
small bowel obstruction.  Therefore, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  
 



ORDER

Compensation is granted under the provisions of 38 U.S.C.A. 
§ 1151 for small bowel obstruction, status post resection and 
adhesiolysis, as a result of surgical treatment by the 
Department of Veterans Affairs in January 1948.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

